DISMISS; Opinion Filed May 28, 2015.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-01352-CV

                  GENERAL PACKAGING CORPORATION, Appellant
                                   V.
                    LEONARDO HERNANDEZ GARCIA, Appellee

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-13137-D

                             MEMORANDUM OPINION
                            Before Justices Francis, Lang, and Myers
                                   Opinion by Justice Myers
       The Court has before it appellant’s May 27, 2015 “Unopposed Motion to Dismiss

Appeal.” The motion states that the parties have resolved their differences and requests, in

accordance with the agreement reached between the parties, that we dismiss the appeal, with

attorneys’ fees and costs to be borne by the parties incurring the same. We grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a).



141352F.P05
                                                           / Lana Myers/
                                                           LANA MYERS
                                                           JUSTICE
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

GENERAL PACKAGING                                    On Appeal from the 95th Judicial District
CORPORATION, Appellant                               Court, Dallas County, Texas
                                                     Trial Court Cause No. DC-13-13137-D.
No. 05-14-01352-CV        V.                         Opinion delivered by Justice Myers. Justices
                                                     Francis and Lang participating.
LEONARDO HERNANDEZ GARCIA,
Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that each party bear its own costs of this appeal.

Judgment entered this 28th day of May, 2015.




                                               –2–